DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/05/2021 regarding the rejections under 35 USC 101 have been fully considered but they are not persuasive.
The applicant argues claim 43 recites additional elements not present in claims 1 and 21, but does not clarify which elements.
The examiner respectfully submits the additional elements may be generic computing devices merely used to implement the abstract idea. The examiner can find nothing in the specification indicating that an additional elements are a particular machine of any kind – “associated mining equipment” merely generally links the abstract idea to mining technologies, and in the case of the “specific technical activity” being by way of example only “supporting” or “mapping” or “developing” from dependent claims, these activities may be implemented on a generic computing device as a business solution to a business problem of planning and cost control. The specification gives absolutely no direction or suggestion for the “associated mining equipment” being any specific particular machine, nor do the claims or specification specifically recite that the mining equipment is automatically and directly controlled by the computing device. The claims may readily be interpreted that a human operator, using the associated equipment, executes the activity based on receiving instructions from the computer. Therefore the prima facie case for the rejection of claim 43 under 35 USC 101 has been established.
The applicant argues that the claims recite an integration into a practical application.

The examiner respectfully submits that the reasons for eligibility of claims 1 and 21 are not present in claim 43. Claim 43 remains ineligible as directed to an abstract idea without significantly more as explained above.
Applicant’s arguments with respect to claims 1 – 3, 8, 13, 14, 19 – 22, 28, 33 – 35, 42, and 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 43 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity, commercial interactions such as business relations, or a fundament economic principle such as mitigating risk without significantly more. 
The claim(s) recite(s) 
A computer for planning and controlling multi-facet technical activities over extended time periods, including mining technical activities, and 19enterprise support processes, including costs, concurrently with such activities, in a direct substantially real-time manner, the computer comprising: 

a non-transitory computer readable storage medium storing computer- executable instructions in communication with the processor, wherein the memory stores instructions selected from at least one toolset including technical activity, spatial and accounting rules, and at least one library, with company, technical and accounting codes and practices, wherein the non-transitory computer readable storage medium further stores instructions which are executed by the processor, causing the processor to; 
create a work breakdown structure for a specific work place location and specific technical activities to be performed at the specific work place location, represented at least partially in spatial geometries at a level of three-dimensional detail with preselected granularity in accordance with the planning and timeframe of the operation, codify in accordance with the work breakdown structure a corresponding cost code structure of substantially equivalent granularity, assimilate pre-selected, measurable parameters of the technical activities, generate inventory transactions, reflecting the change in the physical state and status of a workspace, execute, via associated mining equipment, at least one specific technical activity at the specific work place location in accordance with the work breakdown structure, update the work breakdown structure responsive to the generated inventory transactions reflecting the change in the physical state and status of the workspace corresponding to the specific location responsive to the at least one specific technical activity, and compare, in an ERP system to enable at least semi-continuous business planning and operation, the use of resources and the costs of such use, during such activities at pre-selected detail and granularity.
The bolded limitations of the claims are directed to a process that is a business problem, solved with business solutions, using computer implemented technology. But for the recitation of “computer-implemented”, “processor”, “memory”, and generic “non-transitory computer readable medium”, the limitations that constitute the process are entirely a certain method of organizing human activity. The recited “technical activities” merely define the type of known information being used for planning, while 
This judicial exception is not integrated into a practical application because the claim limitations, taken separately and as a whole, do nothing more than merely provide instructions for implementing the abstract idea of planning and controlling business activities in a generic computing device. The claims merely generally link a planning and controlling business process to a particular field of use, using a generic computing device. The examiner can find nothing in the specification indicating that an additional elements are a particular machine of any kind – “associated mining equipment” merely generally links the abstract idea to mining technologies, and in the case of the “specific technical activity” being by way of example only “supporting” or “mapping” or “developing” from dependent claims, these activities may be implemented on a generic computing device as a business solution to a business problem of planning and cost control. The specification gives absolutely no direction or suggestion for the “associated mining equipment” being any specific particular machine, nor do the claims or specification specifically recite that the mining equipment is automatically and directly controlled by the computing device. The claims may readily be interpreted that a human operator, using the associated equipment, executes the activity based on receiving instructions from the computer. The additional elements merely provide a generally linking to the mining industry.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements recited in the claims are generic computing components. The claimed invention is not necessarily rooted in computer technology, does not improve the underlying technology, and does not require a specific non-conventional computing device. The additional elements merely provide a generally linking to the mining industry.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 8, 13, 14, 19 – 22, 28, 33 – 35, 42, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US 2003/0139983).

Regarding claim 1, Spencer teaches:
A computer-implemented system (ABSTRACT) for planning and controlling multi-facet technical activities over extended time periods, including mining technical activities, and enterprise support processes, including costs, concurrently with the execution of such activities, in a direct substantially real-time manner (dynamically updated [0033]), the system comprising: 
a non-transitory computer readable storage medium storing computer- executable instructions, selected from at least one toolset including technical activity, spatial and accounting rules, and at least one library, with company, technical and accounting codes and practices (Spencer teaches tracking costs and both spatial and non-spatial attributes [0008]); 
means for creating a work breakdown structure (activity plan [0006]) defining a specific work place location and specific technical activities to be executed at the specific work place location, represented at least partially in spatial geometries at a level of three-dimensional detail with preselected granularity in accordance with the planning and timeframe of the operation, wherein said specific work place location corresponds to a specific spatial location (defined geographic units); 
([0062] – [0063]; activity associated costs); 
means for assimilating pre-selected, measurable parameters of the technical activities (tracking results); 
means for generating inventory transactions, reflecting the change in the physical state and status of a workspace ([0007]); 
means for executing, by control of a computer, at least one specific technical activity at the specific work place location in accordance with the work breakdown structure (resource activity management system); 
3means for amalgamating the work breakdown structure, the cost code structure, assimilated preselected, measurable parameters, and inventory transactions into a single spatially-indexed data structure encapsulating all spatial, design, descriptive and quantification attributes related thereto ([0007] – [0008]); 
at least one common, integrated spatially-referenced database configured to retain the spatially-indexed data structure, inclusive of technical geometries and attributes of specific spatial locations ([ABSTRACT]); 
translating, by control of the computer, the amalgamated, integrated, and spatially-indexed work breakdown structure, the cost code structure, assimilated preselected, measurable parameters, and inventory transactions into attributes of inventory or stock within a resource inventory ([0007] – [0008]); 
means for updating the work breakdown structure responsive to an output of the means for generating inventory transactions reflecting the change in the physical state and status of the workspace corresponding to the specific location responsive to the at least one specific technical activity being executed (ABSTRACT); and 
means of comparing, in an ERP system to enable at least semi-continuous business planning and operation, the use of resources and the costs of such use, during such activities at pre-selected detail and granularity, wherein the means for creating, the means for codifying, the ([0007] – [0008]): 
the spatially-referenced database is usable by a commercially available inventory management system or application and the translated work breakdown structure, the cost code structure, assimilated preselected, measurable parameters, and inventory transactions constitutes inventory and stock items and transactions manageable within the inventory management system or application that track over time the change in the logical status or physical state of the resource or reserve at such granular, spatially index level in relation to that location (conventional databases [0027]), and 
4the spatially-referenced database and the translated work breakdown structure, the cost code structure, assimilated preselected, measurable parameters, and inventory transactions retain the spatially indexed, technical geometries and attributes at such spatial location enabling ([0009]): 
the integration and amalgamation of such data into a single spatially-indexed data structure encapsulating the spatial, design, descriptive and quantification attributes related to the source data, providing a multi-collective, multi-disciplinary technical perspective of a given spatial location in the resource or reserve ([0007] – [0008]), and 
interoperability between the technical systems and applications, by allowing extraction and reconstitution of such integrated and amalgamated spatial and attribute data from the spatially-referenced database into the file format and structure required by the technical systems and applications and the inventory management system ([0007] – [0008]).
Spencer is explicitly directed to a computer implemented, integrated natural resource management method and system that defines, executes, and tracks activities and inventories with an integrated feedback loop, where actual results are used to dynamically update the resource management information. This indicates a real-time tracking and updating process, since the updating is performed whenever there is new data received. While the primary disclosed embodiment of Spencer is directed to 
Regarding claim 2, Spencer teaches:
The system as claimed in claim 1 wherein the business activities are mining technical activities, typically executed during life of mine from concept and pre- feasibility assessment to closure in a mining operation for a mineral deposit, and wherein the technical activities comprise mining technical activities and the work breakdown structure is for a specific mining work place location ([0022]).
Regarding claim 3, Spencer generally teaches applying the process to mining ([0022]), but fails to expressly disclose the specific mining technical activities:
The system as claimed in claim 2 wherein: 
the work breakdown structure for the mining work place location and the mining technical activities is created for a specific mining method, based on a mine design template created to reflect a set of mining method specific rules that are founded on mine design considerations and the sequential nature of mining work, to enable the planning of such mining method, with particular outcomes in pre-selected parameters for associated mining technical activities, and the execution thereof to effect a change in the physical state and/or status of the mining workspace; 
wherein the outcomes are selected from a group of mining technical outcomes comprising a ventilated, developed, supported, mapped, constructed, equipped, inspected, trammed, hoisted and stockpiled workspace; 

wherein the rules are constructed to generate and visualize three- dimensionally ([0034] – [0035]), the specific mining technical activities, their geometry and the sequence of such activities, enabling the assimilation of the relevant pre-selected, measurable parameters, including specific metrics such as meters, square meters, cubic meters, tons, mineral grades and mineral content for each mining operation, thereby creating the work breakdown structure for financial integration with the corresponding cost code structure of substantially equivalent granularity; and 
wherein the system has means for maintaining the granularity equivalency between the mining technical and the cost data at a pre-selected work breakdown structure level of detail according to specific policies and procedures and codes of practice within a particular mining company and through at least semi-continuous master data governance within the mining company.
However, the specific technical processes, outcomes, measured quantities, and rules based on the particular company objectives and specific mining venture are an obvious matter of design choice for one having ordinary skill in the art before the effective filing date of the claimed invention. Spencer specifically teaches the application of the method to a mining endeavor, mapping and display of the geographic unit as defined by the company, representations of real-world infrastructure, and costs associated with specific activities for managing a natural resource, with specific teachings for forestry. Applying the teachings of integrating spatial and non-spatial objectives and information with financial and activity information to improve natural resource management is readily applied equally to any natural resource endeavor such as forestry, mining, oil and natural gas production, etc.
Regarding claim 8, Spencer generally teaches applying the process to mining ([0022]), but fails to expressly disclose the specific mining technical activities:
The system as claimed in claim 2 wherein: 

represents specific mining technical activities to be executed, geometry and sequence of activities at pre-selected detail and granularity; and 
dictates a corresponding cost code structure in the ERP system to enable programmable planning and cost control of the use of resources for such activities at corresponding detail and granularity; 
to accelerate the processes of planning and execution inclusive of relevant and appropriate costing; 
wherein the means for codifying the corresponding cost code structure is capable of codifying, at least semi-continually, the cost code structure, for integration with the ERP system; 
wherein the means for assimilating the measurable parameters is capable of assimilating, at least semi-continually, data providing specific key performance indicators according to the pre-selected measurable parameters during the execution of mining technical activities to enable the tracking of change in the physical state and status over time and, preferably, for determining, classifying and tracking such changes; 
wherein the means for generating inventory transactions is capable of, at least semi-continually, receiving the changes in the physical state and status of the mineral deposit being mined ([0007]); 
translating such changes into inventory and stock items that are manageable within an inventory management system ([0007]); and 
generating inventory management system transactions, based on such physical state and/or status changes of the corresponding mineral resources and reserves ([0007]); and 
wherein the means for comparing the use of resources and the costs of such use is capable of comparing, in an at least partially-integrated fashion and accordance with the pre-selected policies and procedures and the codes of practice within the particular mining company, and master data governance, mining technical data and cost control data during the planning, ([0007]).
However, the specific technical processes, outcomes, measured quantities, and rules based on the particular company objectives and specific mining venture are an obvious matter of design choice for one having ordinary skill in the art before the effective filing date of the claimed invention. Spencer specifically teaches the application of the method to a mining endeavor, generating inventory transactions based on dynamic inventory and results tracking, and costs associated with specific activities for managing a natural resource, with specific teachings for forestry, using commercially available databases and computing services. Applying the teachings of integrating spatial and non-spatial objectives and information with financial and activity information to improve natural resource management is readily applied equally to any natural resource endeavor such as forestry, mining, oil and natural gas production, etc.
Regarding claim 13, Spencer teaches:
The system as claimed in claim 8 wherein the pre- selected functionality is selected from the group comprising: 
issuance of a process works order, as an equivalent to a mining instruction, a survey measuring list, or a short term operational plan of activities; 
issuance of pro-forma inventory movement transactions, as daily bookings of mining activities; 
issuance of a purchase order, for purchasing of items, such as required according to a pre-setup bill of materials, and to release the items for production purposes; and 
generation of updated stock audits, as periodic survey measurements of depletions to ore reserves ([0085]).
Regarding claim 14, Spencer teaches (FIG. 3 – 6) generally applying the process to mining ([0022]), but fails to expressly disclose the specific mining technical activities:
The system as claimed in claim 2 wherein: 
the means for creating the work breakdown structure comprises a non- transitory computer accessible creator, capable of: 

creating, assessing and implementing the rules with due appreciation of: 
the inherent risks characteristic of the specific mining method; and 
operational guidelines of the specific mining company; 
constructing the rules for each mining method with the specific intent to generate and visualize three-dimensionally: 
mining technical activities; 
their geometric patterns; and 
the sequence of such activities; 
enabling the accrual of the relevant metrics for each mining operation, thereby creating the framework for financial integration; 
wherein the means for codifying the corresponding cost code structure comprises a non-transitory computer accessible codifier, capable of: 
dictating by means of the work breakdown structure a corresponding cost code structure in the ERP system to enable programmable planning and cost control of the use of resources for technical activities; and 
controlling the costs in a direct, substantially real-time manner; 
wherein the means for assimilating the measurable parameters comprises an non-transitory computer accessible assimilator, capable of: 
providing for: 
a specific mining method, in the form of a work breakdown structure; 
its specific mining technical activities to be executed; and 
the activities' specific key performance indicators; 
collecting and assimilating data continuously during the execution of the mining technical activities to ([0006] – [0009]): 
determine; 
classify; and 

the changes in the physical state and status of the mineral deposit being mined; 
thereby formalizing the corresponding changes in the physical state and/or status of the mining workspace, upon the execution of the mining technical activities ([0007]); 
wherein the means for generating inventory transactions comprises a non- transitory computer accessible generator, capable of: 
changing the physical state and status of the mineral deposit being mined into the inventory and stock items that are manageable within the inventory management system ([0007]); and 
generating the inventory management system transactions, based on the physical state and/or status changes of the corresponding mineral resources and reserves ([0007]); 
wherein the means for comparing the use of resources and the costs of such use comprises a non-transitory computer accessible comparator ([0062] – [0064]), capable of: 
determining and selecting the equivalency in granularity of the mining technical and the cost data in accordance with the pre-selected policies and procedures and the preselected codes of practice within a particular mining company, allowing at least semi-continuous master data governance within the mining company, thereby enabling control within the ERP system in an integrated fashion ([0006] – [0008]), of the: 
planning ([0006]); 
exercising; and 
costing; 
of the mining technical activities, including core and support mining execution activities; and 
allowing for: 
issuance of the process works order, as an equivalent to a mining instruction, a survey measuring list, or a short term operational plan of activities ([0007]); 
issuance of the pro-forma inventory movement transactions, as daily bookings of mining activities ([0007]); 
([0102]); and 
generation of the updated stock audits, as periodic survey measurements of depletions to ore reserves ([0037]).
Spencer is explicitly directed to a computer implemented, integrated natural resource management method and system that defines, executes, and tracks activities and inventories with an integrated feedback loop, where actual results are used to dynamically update the resource management information. This indicates a real-time tracking and updating process, since the updating is performed whenever there is new data received. While the primary disclosed embodiment of Spencer is directed to forestry, with examples of forestry specific tasks and regulations, the reference explicitly teaches that the method may readily be applied to the mining industry, and would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention. Any specific mining technical activities are readily integrated into the process of Spencer, since the instant application is directed to the planning and control of a mining operation, and not to any particular, specific mining technical operations. Additionally, the instant application merely generally states that various mining technical activities are executed using general mining technical tools. There is no teaching for a computing system automatically and directly controlling a specific mining technical tool to perform a specific mining technical operation. 
Regarding claim 19, Spencer teaches:
The system as claimed in claim 2 wherein the toolset includes at least one selected from the group comprising: 
a mine design toolset, comprising a set of pre-selected mining specialist and geometric rules, for creating the three-dimensional layout of mining related excavations required to successfully enable the chosen mining method in the context of the known ore body; 
a spatial data amalgamation, storage and visualization toolset, comprising a set of pre-selected renderings of 2- and 3-dimensional geometries based on theming rules and the ability to animate, query and filter geometries based on their properties and attributes, for the purposes of ([0034] – [0035]); and 
a master mining business schedule toolset, comprising a set of pre-selected configurations of scheduled activities from across the spectrum of mining related activities for combining the scheduling and key performance indicator data requirements of disparate technical disciplines into a master mining business schedule, to enable integrated control of technical activities, including equipping, maintenance and other sub- schedules.
Spencer is explicitly directed to a computer implemented, integrated natural resource management method and system that defines, executes, and tracks activities and inventories with an integrated feedback loop, where actual results are used to dynamically update the resource management information. This indicates a real-time tracking and updating process, since the updating is performed whenever there is new data received. While the primary disclosed embodiment of Spencer is directed to forestry, with examples of forestry specific tasks and regulations, the reference explicitly teaches that the method may readily be applied to the mining industry, and would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention. Any specific mining technical activities are readily integrated into the process of Spencer, since the instant application is directed to the planning and control of a mining operation, and not to any particular, specific mining technical operations. Additionally, the instant application merely generally states that various mining technical activities are executed using general mining technical tools. There is no teaching for a computing system automatically and directly controlling a specific mining technical tool to perform a specific mining technical operation. 
Regarding claim 20, Spencer teaches (FIG. 3 – 6) generally applying the process to mining ([0022]), but fails to expressly disclose the specific mining technical activities:
The system as claimed in claim 2 wherein the library includes at least one selected from the group comprising: 
a generic template library, for housing the created, generic templates according to different mining methods; 
([0018]); 
an accounting principles library, for housing the company specific policies and procedures and codes of practice relating to accepted accounting practice ([0018]); 
a mining method library, for housing standardized definitions and descriptions of the three-dimensional nature and specific information requirements of different mining methods; 
a geometric rules library, for housing mining method specific formal arithmetic configurations of excavation designs; 
a master business schedule library, for housing master business schedules generated as at selected times and/or for specific phases of development or operation, including equipping, maintenance and other sub-schedules ([0048]); 
a mineral evaluation rules library, for housing definitions and methodologies for evaluating mineral content of development, stoping, stockpiling, or dilution control; and 
a reporting code and practices library, for housing internationally accepted content and format of regulated mining company reporting ([0009]).

Spencer is explicitly directed to a computer implemented, integrated natural resource management method and system that defines, executes, and tracks activities and inventories with an integrated feedback loop, where actual results are used to dynamically update the resource management information. This indicates a real-time tracking and updating process, since the updating is performed whenever there is new data received. While the primary disclosed embodiment of Spencer is directed to forestry, with examples of forestry specific tasks and regulations, the reference explicitly teaches that the method may readily be applied to the mining industry, and would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention. Any specific mining technical activities are readily integrated into the process of Spencer, since the instant application is directed to the planning and control of a mining operation, and not to any particular, specific mining technical operations. Additionally, the instant application merely generally states that various mining technical activities are executed using general mining technical tools. There is no teaching for a 
Regarding claims 21 – 22, 28, 33, these method claims are rejected similarly to their corresponding system claims above:
Regarding claim 34, Spencer teaches (ABSTRACT):
A non-transitory computer readable storage medium storing computer-implemented instructions, selected from at least one toolset, with mining technical activity rules, and at least one library, that, when implemented by at least one processor, enables the functionality as provided for with the system as claimed in claim 1.
Regarding claim 35, Spencer teaches (ABSTRACT):
A non-transitory computer readable storage medium storing computer-implemented instructions, selected from at least one toolset, with specific technical activity rules, and at least one library, that, when implemented by at least one processor, perform the method as claimed in claim 21.
Regarding claim 42, Spencer teaches (FIG. 3 – 6) generally applying the process to mining ([0022]), but fails to expressly disclose the specific mining technical activities:
The system as claimed in claim 8 wherein: 
the means for creating the work breakdown structure comprises a non- transitory computer accessible creator, capable of: 
creating the programmable, comprehensive, repeatable design templates that represent specific mining technical activities, geometry and sequence of activities (FIG. 6); 
creating, assessing and implementing the rules with due appreciation of: 
the inherent risks characteristic of the specific mining method; and 
operational guidelines of the specific mining company ([0041]); 
constructing the rules for each mining method with the specific intent to generate and visualize three-dimensionally ([0034]): 
mining technical activities; 
their geometric patterns; and 
(FIG. 3); 
enabling the accrual of the relevant metrics for each mining operation, thereby creating the framework for financial integration; 
wherein the means for codifying the corresponding cost code structure comprises a non-transitory computer accessible codifier, capable of: 
dictating by means of the work breakdown structure a corresponding cost code structure in the ERP system to enable programmable planning and cost control of the use of resources for technical activities; and 
controlling the costs in a direct, substantially real-time manner ([0033]); 
wherein the means for assimilating the measurable parameters comprises a non-transitory computer accessible assimilator, capable of: providing for: 
a specific mining method, in the form of a work breakdown structure; 
its specific mining technical activities; and 
the activities' specific key performance indicators; 
collecting and assimilating data continuously during the execution of the mining technical activities to: 
determine; 
classify; and 
track (ABSTRACT); 
the changes in the physical state and status of the mineral deposit being mined (ABSTRACT); 
thereby formalizing the corresponding changes in the physical state and/or status of the mining workspace, upon the execution of the mining technical activities; 
wherein the means for generating inventory transactions comprises a non- transitory computer accessible generator, capable of: 
changing the physical state and status of the mineral deposit being mined into the inventory and stock items that are manageable within the inventory management system ([0006] – [0008]); and 
([0006] – [0008]); 
wherein the means for comparing the use of resources and the costs of such use comprises a non-transitory computer accessible comparator, capable of: 
determining and selecting the equivalency in granularity of the mining technical and the cost data in accordance with the pre-selected policies and procedures and the preselected codes of practice within a particular mining company, allowing at least semi-continuous master data governance within the mining company, thereby enabling control within the ERP system in an integrated fashion, of the: 
planning; 
exercising; and 
costing ([0062] – [0063]); 
of the mining technical activities, including core and support mining execution activities; and 
allowing for: 
issuance of the process works order, as an equivalent to a mining instruction, a survey measuring list, or a short term operational plan of activities ([0037] – [0038]); 
issuance of the pro-forma inventory movement transactions, as daily bookings of mining activities ([0007]); 
issuance of the purchase order, for purchasing of items, such as required according to a pre-setup bill of materials (BOM), and to release the items for production purposes ([0006] – [0008]); and 
generation of the updated stock audits, as periodic survey measurements of depletions to ore reserves ([0006] – [0008]).
Spencer is explicitly directed to a computer implemented, integrated natural resource management method and system that defines, executes, and tracks activities and inventories with an integrated feedback loop, where actual results are used to dynamically update the resource management information. This indicates a real-time tracking and updating process, since the updating is performed 

Regarding claim 43, Spencer teaches (FIG. 3 – 6) generally applying the process to mining ([0022]), but fails to expressly disclose the specific mining technical activities
A computer for planning and controlling multi-facet technical activities over extended time periods, including mining technical activities, and 19enterprise support processes, including costs, concurrently with such activities, in a direct substantially real-time manner, the computer comprising (ABSTRACT): 
a processor; and 
a non-transitory computer readable storage medium storing computer- executable instructions in communication with the processor, wherein the memory stores instructions selected from at least one toolset including technical activity, spatial and accounting rules, and at least one library, with company, technical and accounting codes and practices, wherein the non-transitory computer readable storage medium further stores instructions which are executed by the processor, causing the processor to ([0006] – [0010]); 
create a work breakdown structure for a specific work place location and specific technical activities to be performed at the specific work place location, represented at least partially in spatial geometries at a level of three-dimensional detail with preselected granularity in accordance with the planning and timeframe of the operation, codify in accordance with the work ([0006] – [0010]; [0062] – [0063]; activity associated costs; tracking activities).
Spencer is explicitly directed to a computer implemented, integrated natural resource management method and system that defines, executes, and tracks activities and inventories with an integrated feedback loop, where actual results are used to dynamically update the resource management information. This indicates a real-time tracking and updating process, since the updating is performed whenever there is new data received. While the primary disclosed embodiment of Spencer is directed to forestry, with examples of forestry specific tasks and regulations, the reference explicitly teaches that the method may readily be applied to the mining industry, and would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention. Any specific mining technical activities are readily integrated into the process of Spencer, since the instant application is directed to the planning and control of a mining operation, and not to any particular, specific mining technical operations. Additionally, the instant application merely generally states that various mining technical activities are executed using general mining technical tools. There is no teaching for a computing system automatically and directly controlling a specific mining technical tool to perform a specific mining technical operation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CORY W ESKRIDGE/               Primary Examiner, Art Unit 3624